Citation Nr: 1823752	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  15-00 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a respiratory disorder to include sinusitis and rhinitis.  

2. Entitlement to service connection for a cervical disorder.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a left knee disorder.

5. Entitlement to service connection for a right knee disorder.

6. Entitlement to service connection for a left shoulder disorder.

7. Entitlement to service connection for a right shoulder disorder.



ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1971 and from March 1976 to July 1987. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from decisions of June 2013, May 2014, and January 2015 of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

VA has rated the Veteran as 100 percent disabled since July 13, 2015.


FINDINGS OF FACT

1. Service caused the Veteran's respiratory disorder to include sinusitis and rhinitis.  

2. Service caused the Veteran's cervical disorder.

3. Service caused the Veteran's low back disorder.

4. Service caused the Veteran's left knee disorder.

5. Service caused the Veteran's right knee disorder.

6. Service caused the Veteran's left shoulder disorder.

7. Service caused the Veteran's right shoulder disorder.


CONCLUSION OF LAW

The criteria for service connection for respiratory, cervical, low back, bilateral knee, and bilateral shoulder disorders have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Direct Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Respiratory Disorder

The undersigned has combined the previously separate claims for service connection for rhinitis and sinusitis based upon the symptomatology the Veteran demonstrates.  Moreover, the Veteran contends, as seen in a July 2013 letter, that the "current sinusitis, rhinitis symptoms, and nasal obstruction are one in the same."

The Veteran has a respiratory disorder.  This satisfies the first prong of service connection.  

The Veteran, who has been a registered nurse since 1974, thoroughly and accurately documented his in-service treatment for a respiratory disorder in a July 2013 letter.  This satisfies the second prong of service connection.  

The Veteran submitted a Disability Benefits Questionnaire (DBQ) dated May 2013 from Dr. L.  Dr. L., who reviewed the Veteran's service treatment records and private treatment records according to the DBQ, noted that the Veteran has, "since 1976, been treated with Sudafed, Nasonex for chronic sinusitis."  Although Dr. L. did not expressly state, it is clear that he linked the Veteran's in-service respiratory disorder with his current disorder by classifying the latter as "chronic" and citing the date of original manifestation.  The undersigned notes that the RO seemingly was inclined to grant the benefit, but it indicated that the DBQ was neither signed nor dated.  The RO was incorrect.  The DBQ was both signed and dated and contains Dr. L's contact information.  Based on the foregoing, this satisfies the third prong of service connection.  

The Veteran has satisfied all three prongs of service connection, so the appeal is granted.

Cervical, Low Back, Bilateral Shoulder, and Bilateral Knee Disorders

Dr. S.N., the Veteran's private orthopedist diagnosed him in August 2013 with "bilateral knee osteoarthritis, left rotator cuff tendinitis, right AC arthritis, cervical spondylosis, thoracic spondylosis, and lumbar spondylosis."  This satisfies the first prong of service connection.  

The Veteran reported, in a July 2015 letter, that he sustained repeated microtraumas because he played rugby in service for 9 years.  He noted that his STRs show little treatment because he self-treated with "over the counter medications, topical application of cold or heat, and a whirlpool tub."  Given the nature of the sport and the Veteran's medical expertise as a registered nurse, the undersigned finds he has met the second prong of service connection.  

As for medical nexus, Dr. S.N., opined in August 2013 that there was "at least a 50/50 probability that this arthritis has been caused by his years of rugby playing as he has sustained multiple injuries to his lumbar spine as well as his cervical spine during years of playing."  Dr. S.N. did not opine on the bilateral shoulder and bilateral knee disorders.  However, the Veteran has submitted competent medical research that supports Dr. S.N.'s theories as it relates to the shoulders and knees.  Also, given the nature of rugby and its physical rigor, it is inconceivable that he would have sustained spinal disorders due to microtraumas but not shoulders or knees.  The undersigned notes that VA examined the Veteran for compensation purposes in January 2013 and March 2014.  Both examiners opined that the Veteran's advancing age, not rugby playing, most likely caused his arthritic conditions.  All medical examiners involved in these claims are competent and their opinions are entitled to equal weight.  Accordingly, the question of medical nexus is in equipoise, and doubt is resolved in the Veteran's favor.  Based on the foregoing, this satisfies the third prong of service connection.  

The Veteran has satisfied all three prongs of service connection, so the appeals are granted.












ORDER

Entitlement to service connection for a respiratory disorder to include sinusitis and rhinitis is granted.  

Entitlement to service connection for a cervical disorder is granted.

Entitlement to service connection for a low back disorder is granted.

Entitlement to service connection for a left knee disorder is granted.

Entitlement to service connection for a right knee disorder is granted.

Entitlement to service connection for a left shoulder disorder is granted.

Entitlement to service connection for a right shoulder disorder is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


